Bleckley, Chief Justice.
The misnomer of the grand juror was abandoned in the argument. The sole question that remains is, whether the jury-book, as made up, was so defective as to render the grand jury illegal. Two irregularities are alleged: (1) that the clerk himself did not write the names, but called them out and some other person wrote them down; and (2) that the book was certified and signed by the commissioners before the names were inserted therein. We think these were mere irregularities, and only show that ministerial duties directed by the statute were not correctly performed. Code, §3910 (a) et seq.; Carter vs. State, 56 Ga. 463; Brinkley vs. State, 54 Ga. 371. The court was right in deciding that the special presentment should not be quashed or abated for the causes alleged in the plea, as explained by the evidence.
Judgment affirmed.